                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEITH CLEVELAND,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-420-JD-MGG

 INDIANA STATE PRISON WARDEN,

                     Defendant.

                                   OPINION AND ORDER

       Keith Cleveland, a prisoner without a lawyer, filed this lawsuit alleging he is

being confined in unconstitutional conditions and is being denied medical treatment.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Cleveland has named three defendants in this lawsuit—the D.O.C., Sgt. Gordon,

and Indiana State Prison Medical. As to the D.O.C.—the Department of Correction—the

address listed is the Indiana State Prison. Liberally construed, Cleveland has named the

Indiana State Prison Warden in his official capacity as a defendant. “[T]he warden . . . is

a proper defendant [for] injunctive relief [and is] responsible for ensuring that any
injunctive relief is carried out.” Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

Therefore, the clerk will be directed to edit the docket accordingly.

       The Eighth Amendment requires that prison officials ensure inmates are housed

in humane conditions of confinement. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Inmates are entitled to adequate food, clothing, shelter, medical care, bedding, hygiene

materials, and sanitation. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v.

Litscher, 468 F.3d 488, 493 (7th Cir. 2006). Conditions of confinement may establish a

constitutional violation in combination when each condition alone would not satisfy the

standard. Gillis, 468 F.3d at 493.

       Here, Cleveland alleges that, on May 18, 2019, he was placed in a “stripped

down” room and Sgt. Gordon, knowing that he has a bullet in his neck that causes him

pain, ordered that his mat be taken away. Since that time, he has been forced to sleep

naked on a rusty, metal bed with no covers. Cleveland alleges that the metal bed is

causing him pain due to a bullet that is lodged in his neck near his spine. Giving

Cleveland the inferences to which he is entitled at this stage, he has stated a plausible

claim for monetary damages against Sgt. Gordon with respect to the conditions of his

confinement. See Townsend v. Fuchs, 522 F.3d 765, 773-74 (7th Cir. 2008) (lack of proper

bedding constituted denial of civilized measure of life’s necessities). Cleveland may also

proceed against the Warden in his official capacity for injunctive relief.

       As to medical care, prisoners are entitled to medical treatment consistent with

the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Prison officials violate

the Constitution if they are deliberately indifferent to a prisoner’s serious medical


                                              2
needs. Id. However, the constitution does not specify how medical care must be

delivered, Westefer v. Neal, 682 F.3d 679, 681–84 (7th Cir. 2012), and a prisoner “is not

entitled to demand specific care [nor] entitled to the best care possible.” Forbes v. Edgar,

112 F.3d 262, 267 (7th Cir. 1997). That said, a delay in providing treatment can constitute

deliberate indifference when it causes unnecessary pain or suffering. Arnett v. Webster,

658 F.3d 742, 752–53 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir.

2008).

         Here, Cleveland alleges that he is in severe pain and cannot move his neck due to

the metal bed he is being forced to sleep on. Because the pain is so intense, he is worried

that the bullet lodged in his neck may have moved. He alleges that he has been

requesting medical treatment for the pain and/or an x-ray for over a week but has not

been seen by any medical professionals or received any care. Giving Cleveland the

inferences to which he is entitled at this stage, he has stated a claim for injunctive relief

against the Warden in his official capacity to receive medical treatment for his neck that

complies with the Eighth Amendment. However, he cannot proceed against the Indiana

State Prison Medical team on this claim because this is not a suable entity.1

         Cleveland’s amended complaint contains allegations regarding inadequate care

for his asthma, but Cleveland has already been granted leave to proceed on that claim


         1 Even if Cleveland had sued the company that employs the medical staff, he could not proceed

here because there is no general respondeat superior liability under 42 U.S.C. § 1983. Chavez v. Illinois State
Police, 251 F.3d 612, 651 (7th Cir. 2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008) (“[A]
private corporation is not vicariously liable under § 1983 for its employees' deprivations of others’ civil
rights.”). Because Cleveland’s complaint against the medical staff appears to be based only on their poor
decisions in connection with his care, he could not proceed against the company that employs them.




                                                       3
in another case: Cleveland v. Warden, 3:19-CV-406-RLM-MGG (N.D. Ind. filed May 24,

2019). See Pittman v. Moore, 980 F.2d 994, 994-95 (5th Cir. 1993) (it is malicious for a

plaintiff with in forma pauperis status to file a lawsuit that duplicates allegations of

another lawsuit brought by the same plaintiff) and Lindell v. McCallum, 352 F.3d 1107,

1109 (7th Cir. 2003) (suit is “malicious” for purposes of Section 1915A if it is intended to

harass the defendant or is otherwise abusive of the judicial process). Because he is

pursuing a claim for injunctive relief based on a failure to provide adequate treatment

for his asthma elsewhere, he may not proceed on that claim here.

       For these reasons, the court:

       (1) LIFTS the stay (ECF 9);

       (2) DIRECTS the clerk to add the Indiana State Prison Warden in his official

capacity as a defendant

       (3) GRANTS Keith Cleveland leave to proceed against the Indiana State Prison

Warden in his official capacity to obtain injunctive relief to remedy the conditions of his

confinement related to his clothing and bedding to the extent required by the Eighth

Amendment;

       (4) GRANTS Keith Cleveland leave to proceed against Sgt. Gordon in her

individual capacity for monetary damages for subjecting him conditions of confinement

related to his clothing and bedding that violate the Eighth Amendment;

       (5) GRANTS Keith Cleveland leave to proceed against the Indiana State Prison

Warden in his official capacity to obtain injunctive relief to receive medical treatment

for his neck as required by the Eighth Amendment;


                                              4
       (6) DISMISSES all other claims;

       (7) DISMISSES D.O.C. and Indiana State Prison Medical;

       (8) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the Indiana State Prison Warden and Sgt. Gordon at the Indiana Department

of Correction with a copy of this order and the complaint (ECF 11) as required by 28

U.S.C. § 1915(d); and

       (9) ORDERS pursuant to 42 U.S.C. § 1997e(g)(2), the Indiana State Prison Warden

and Sgt. Gordon to respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave

to proceed in this screening order.

       SO ORDERED on September 24, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            5
